Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/08/2022 has been entered. Claims 1, 3, 5-15 remain pending. 

Response to Arguments
Applicant's arguments filed 03/08/2022 with respect to the 35 U.S.C. 103 rejection of Claims 1, 3, 5-15 have been fully considered but they are not persuasive. Applicant’s Amendment to Claim 1 and 15 to incorporate the limitation of the now cancelled Claim 4 makes the rejection based off the previously provided prior arts Burd (US20180210436) in view of Hammer (DE102007062919A1), Mars (US20190102494) and Gu (CN105741005A). 
	Applicant’s Remarks on Page 8 detail that “there would be no motivation in Burd to provide a modification which uses such a database”. In [0021] Burd teaches the integrated facility digital twin includes a processor and memory running the software stored which implements an aggregation algorithm that utilizes the static and dynamic models. Further in [0024] Burd teaches that the “memory holds instructions and data used by the processor including a disclosed aggregation algorithm”.  Hammer teaches in [0018] that a memory unit stores the historical values of environmental and operating conditions. The system as taught by Burd details the data and models held in a computer, but not the specific means as to how that 
	Applicant’s Remarks on Page 8-9 details that the teaching of Gu’s “predictive life” is a disparate concept from the “digital twin technique”. From Claim 1 of the instant application, the “digital twin sensor forms a data model of the sensor”. Gu teaches in [0033] that the “failure mechanism is predicted based on the simulation model”. Gu teaches in [0030] that the “simulation model includes the location type data” and “this step builds a digital model from the physical model of the part and analyzes the digital model to predict the real-world performance of the part”. As the model taught by Gu is taught to be a “digital model” that relates to a “physical model” and “predict real-world performance”, the model as taught by Gu is interpreted in a manner that reads on that of a “digital twin technique”. 
	Applicant’s Remark, on Pages 8, details that the limitation related to “weakest component of the sensor”. In [0033], Gu teaches that the simulation model predicts the failure mechanism of the part, which includes the predicted life, remaining useful life of the part, and the predicted failure cause. Further, [0023] of Gu teaches that parts are defined as all elements of a piece of equipment, with [0025] detailing the purpose is for the optimizing of the maintenance plan of parts. As Gu teaches the system of having the simulation model predict the failure of each part of the system, Gu contains the data towards the part least likely to break (longest life, strongest) and the most likely to break (shortest life, weakest) and all the parts that exists between these. As Gu teaches in [0008], this allows for the most optimized .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US20180210436) in view of Hammer (DE102007062919A1; #3 on IDS dated 08/10/2020), Mars (US20190102494) and Gu (CN105741005A).
In regards to Claim 1, Burd teaches “A system having a sensor (industrial facility including sensors – [0021]), wherein the sensor comprises: at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), wherein the digital twin sensor is stored (integrated facility digital twin implemented on computer system with processor and memory – [0021]), wherein the digital twin sensor forms a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), wherein the sensor and the digital twin sensor are connected to one another via an interface, wherein data can be transmitted at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]), and wherein software associated with the database is configured to carry out a simulation of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), the simulation carried out by the software simulating a detection quality of the digital twin sensor and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”

	Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), the at least one electronic system comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.
	Burd in view of Hammer does not teach “wherein the digital twin is stored in a database.”
	Mars teaches “wherein the digital twin is stored in a database (server in communication includes database – [0049]; server has processing power and memory to run digital twin model – [0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Mars to store the digital twin in a database.  Doing so would improve the determination of the condition of state by improving the digital twin model.

Gu teaches “a result of the simulation is at 25least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Mars to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.

	In regards to Claim 3, Burd in view of Hammer and Mars discloses the claimed invention as disclosed above and Mars further teaches “the simulation considers and simulates at least an ageing of the sensor (generates residual life predictions for the physical asset – [0054]).”
	In regards to Claim 5, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above and Gu further teaches “a result of the simulation is at least a time until failure of the weakest component of the sensor (simulation model determines remaining service life of parts – [0033]).”

	In regards to Claim 6, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above and Gu further teaches “a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”

	In regards to Claim 7, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above and Burd further teaches “the secondary sensor elements are temperature sensors, position sensors, pressure sensors and/or acceleration sensors (measurements devices to indicate temperature, pressure, state and other conditions – [0018]).”

	In regards to Claim 11, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above and Mars further teaches “during an operating phase of the sensor, the data of the sensor is continuously transferred or transferred at fixed intervals to the digital twin sensor (data collect performed automatically and continuously and transmitted to server to permit processing to update digital twin – [0053]).”

In regards to Claim 13, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above and Burd further teaches “the data model comprises construction data, functional data and/or design data of the sensor (static models include asset model that describes the devices including sensors of the system – [0021]).”

	In regards to Claim 14, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above and Burd further teaches “the database is configured to transmit a simulation result to a human-machine interface (computer system includes aa graphics adaptor, and display coupled to the graphics adaptor – [0023]).”

In regards to Claim 15, Burd teaches “A method with a sensor (industrial facility including sensors – [0021]), wherein the sensor has at least one primary sensor element (industrial facility including sensors coupled to processing equipment – [0021]), and wherein the sensor has at least one additional secondary sensor element for the detection of environmental influences (measurements devices to indicate temperature, pressure, state and other conditions – [0018]), and wherein a digital twin sensor is provided that is related to the sensor (facility digital twin models systems and devices including processing equipment and sensors – [0008]), the method comprising the steps of: storing the digital twin sensor (integrated facility digital twin implemented on computer system with processor and memory – [0021]), the digital twin sensor forming a data model of the sensor (integrated facility digital twin implemented on computer system with aggregation algorithm that utilizes inter-related static models and dynamic models for the facility – [0021]), the sensor and the digital twin sensor being connected to one another via an interface; transmitting data at least from the sensor to the digital twin sensor via the interface (sensor 242 and equipment connected to the cloud 230 that includes the digital twin via edge gateway 241 and cloud gateway 231 – Figure 2b; Cloud based facility digital twin with cloud computing architecture – [0025]); simulating a detection quality of the digital twin sensor (integrated facility digital twin implemented in a computer system with memory storing software for an aggregation algorithm to use static and dynamic models, including simulation of equipment – [0021]), and comparing the detection quality of the digital twin sensor to a detection quality of the sensor (dynamic model includes calculation models on the status, calculation of efficiency, symptom and fault models to determine health, and dynamic simulation to the equipment to compare current performance against simulation – [0021]; model includes asset model to describe devices in the industrial facility including sensors coupled to the processing equipment – [0021]).”
Burd does not teach “the sensor has a sensor housing having at least one electronic system, the at least one electronic system comprising at least one control and evaluation unit, at least one primary sensor element and at least one mechanical component.”
Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), the at least one electronic system comprising at least one control and evaluation unit (control and evaluation unit – [0029]), at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits.  Doing so would improve the determination of operating conditions of a system.

	Mars teaches “storing the digital twin in a database (server in communication includes database – [0049]; server has processing power and memory to run digital twin model – [0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer to incorporate the teaching of Mars to store the digital twin in a database.  Doing so would improve the determination of the condition of state by improving the digital twin model.
	Burd in view of Hammer and Mars does not teach “wherein a result of the simulation is at least an identification of a weakest component of the sensor.”
Gu teaches “a result of the simulation is at 25least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer and Mars to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Hammer, Mars, Gu, and Altendorf (US20200012249).
In regards to Claim 8, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above except for “the data model comprises at least production specific pieces of information of the sensor.”
	Altendorf teaches “the data model comprises at least production specific pieces of information of the sensor (configuration settings, measurement location relevant information for field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Mars, and Gu to incorporate the teaching of Altendorf to use information about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 9, Burd in view of Hammer, Mars, Gu, and Altendorf discloses the claimed invention as disclosed above and Altendorf further teaches “the specific pieces of information comprise comparison values and/or alignment values (configuration settings, measurement location relevant information for field device – [0011]).”

	In regards to Claim 10, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above except for “the sensor and the digital twin sensor each have an unambiguous identification number that are linked to one another in order to unambiguously associate the digital twin sensor with the sensor and/or to unambiguously associate the sensor with the digital twin sen15sor.”
(identification information of the field device is transmitted to the server, digital image of field device is determined based on the identification information – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Mars, and Gu to incorporate the teaching of Altendorf to use identification between physical twin and digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 12, Burd in view of Hammer, Mars, and Gu discloses the claimed invention as disclosed above except for “the data are parameterization data.”
	Altendorf teaches “the data are parameterization data (parameterize parameter values of the field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burd in view of Hammer, Mars, and Gu to incorporate the teaching of Altendorf to use parameters about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                             Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Y.K./Examiner, Art Unit 2863                

/TARUN SINHA/Primary Examiner, Art Unit 2863